NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2276
                                       ___________

                                  PAUL CALLENDER,
                                             Appellant
                                         v.

                              STATE OF NEW JERSEY
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D. N. J. No. 1-16-cv-00364)
                      District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 3, 2016
              Before: CHAGARES, KRAUSE and ROTH, Circuit Judges


                                 (Filed: January 4, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Paul Callender appeals from an order of the United States District

Court for the District of New Jersey dismissing his complaint for lack of subject-matter

jurisdiction. We will affirm.

       Callender initiated this action in 2016 seeking $300,000 in damages against the

State of New Jersey arising from “wrongs committed at the trial level of a medical

malpractice case [which] where [sic] not corrected by the Appellate Division,” in alleged

violation of his Fourteenth Amendment rights. After screening his complaint under 28

U.S.C. § 1915(e)(2), the District Court dismissed it for lack of subject-matter jurisdiction,

finding, among other things, that New Jersey was immune from suit under the Eleventh

Amendment.1 This timely appeal ensued.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s dismissal for lack of subject-matter jurisdiction. See Gould Elec., Inc. v.

United States, 220 F.3d 169, 176 (3d Cir. 2000). The Eleventh Amendment “has been

interpreted to make states generally immune from suit by private parties in federal court”

unless Congress specifically abrogates the state’s immunity or the state waives its own

immunity. MCI Telecom. Corp. v. Bell Atl.-Pa., 271 F.3d 491, 503-04 (3d Cir. 2001).

Section 1983 does not abrogate states’ immunity, Quern v. Jordan, 440 U.S. 332, 340-41

(1979), and New Jersey has neither consented to suit nor waived its Eleventh Amendment


1
  The Supreme Court has observed that “the Eleventh Amendment is jurisdictional in the
sense that it is a limitation on the federal court's judicial power, and therefore can be
raised at any stage of the proceedings.” Calderon v. Ashmus, 523 U.S. 740, 745 n.2
(1998).
                                                2
immunity here. Accordingly, we will affirm the order of the District Court.2




2
 The District Court did not err in failing to provide Callender an opportunity to amend
his complaint because his suit essentially seeks review of a state court opinion and is thus
barred by the Rooker-Feldman doctrine, as explained by the District Court. See Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284-85 (2005) (Rooker-Feldman
doctrine bars “cases brought by state-court losers complaining of injuries caused by state-
court judgments rendered before the district court proceedings commenced and inviting
district court review and rejection of those judgments”).
                                               3